Citation Nr: 0805299	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 1962 until December 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.


FINDINGS OF FACT

1.  A history of in-service noise exposure is consistent with 
the circumstances of the appellant's service; accordingly, 
in-service noise exposure is conceded. 

2.  The competent evidence demonstrates that the appellant's 
currently-diagnosed bilateral hearing loss is causally 
related to active service.

3.  The competent evidence demonstrates that the appellant's 
currently-diagnosed tinnitus is causally related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for hearing loss and tinnitus.  He asserts that he was 
exposed to noise as a light infantryman during his period of 
ACDUTRA.

The Board has reviewed all of the evidence in the appellant's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when impaired hearing will be considered a "disability" for 
the purposes of applying the laws administered by VA.  

Under 38 C.F.R. § 3.385, hearing loss will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

In the present case, private medical evidence of record 
indicates that the appellant was initially evaluated in 
November 2000 and subsequently received a more thorough 
hearing and tinnitus evaluation in August 2006.  The August 
2006 audiometric test results indicated diagnoses of 
bilateral hearing loss and constant bilateral tinnitus.  
Moreover, the audiometric results reflected hearing loss for 
VA purposes.  Therefore, a current disability is established 
and the first element of a service connection claim has been 
satisfied.  

Regarding in-service incurrence, the service medical records 
do not show any complaints or treatment referable to hearing 
loss or tinnitus.  A medical exam performed at the time of 
the appellant's discharge from his tour of duty in December 
1962 reflects normal auditory acuity. 

As demonstrated above, the service medical records do not 
reveal that hearing loss or tinnitus were incurred during 
active duty.  However, this does not in itself preclude a 
grant of service connection.  Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Here, the competent evidence of records shows that the 
appellant's currently-diagnosed hearing loss and tinnitus 
were incurred in active service.   Indeed, as provided under 
38 U.S.C.A. § 1154(a), consideration shall be given to the 
places, types and circumstances of the appellant's service as 
shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  In this regard, the DD 
Form 214 indicated that his principal military duty was light 
weapons infantry.  For these reasons, the Board finds noise 
exposure in service.

Significantly, the August 2006 report stated that "it is 
more likely than not [the appellant's] hearing loss and 
tinnitus are the result of his military noise exposure during 
service duty as a light weapons infantryman."  In providing 
this opinion, the audiologist was aware of the appellant's 
history of noise exposure during service.  Moreover, she 
observed that the appellant's current audiogram demonstrated 
findings that were typical of military-infantry noise 
exposure and the firing of weapons. 

The opinion was provided following an objective audiometric 
evaluation and was accompanied by a rationale consistent with 
the evidence of record.  As such, it is found to be 
probative.  Moreover, no other competent evidence in the 
claims folder refutes this opinion.
  
In sum, the Board finds that the appellant was exposed to 
noise during active service.  Further, the record reflects 
competent evidence attributing his current hearing loss and 
tinnitus to such in-service noise exposure.  No evidence 
refutes such conclusions.  Therefore, the record supports a 
grant of service connection for hearing loss and tinnitus.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
view of the Board's favorable disposition in this matter, the 
application of the VCAA is moot.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 




ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for tinnitus is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


